DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to application #16/543,087 filed on 08/16/2019 in which claims 1-10 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, the limitations of, ; “and an balance control module” should and would read for examination purpose --; and a balance control module --.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the underlined limitations of, “a charging batch, a working batch, and a resting batch, the method comprising: calculating a reference balance current ratio of the battery cell to the battery pack in each batch; calculating an actual balance current ratio of the battery cell to the battery pack at each moment in any batch; allowing the actual balance current ratio to track the reference balance current ratio of the corresponding batch in real time by executing a preset tracking algorithm
Similarly, the underlined limitations of, “a first calculation module, configured to calculate a reference balance current ratio of a battery cell to the battery pack in each batch, wherein the batch comprises a charging batch, a working batch, and a resting batch; a second calculation module, configured to calculate an actual balance current ratio of the battery cell to the battery pack at each moment in any batch; a tracking module, configured to execute a preset tracking algorithm to allow the actual balance current ratio to track the reference balance current ratio of the corresponding batch in real time; and a balance control module, configured to perform balance control on the battery pack according to a tracking result” must be shown or the features canceled from the claim.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: before executing the algorithm, the instructions of the algorithm must be first stored into a memory or a non-transitory computer readable medium and then executed by a processor or similar devices afterwards.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: before the tracking module, configured to execute a preset tracking algorithm, the instructions of the algorithm must be first stored into a memory or a non-transitory computer readable medium and then executed afterwards. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter without significantly more. The claim(s) recite(s) “ calculating a reference balance current ratio of the battery cell to the battery pack in each batch; calculating an actual balance current ratio of the battery cell to the battery pack at each moment in any batch; allowing the actual balance current ratio to track the reference balance current ratio of the corresponding batch in real time by executing a preset tracking algorithm; and obtaining a tracking result and performing balance control on the battery pack according to the tracking result obtained”. This judicial exception is not integrated into a practical application because the steps are nothing more than mathematical manipulations and solving an algorithm based on some equations would not appear to be sufficient to constitute a tangible result, since the outcome of these steps has not been used in a disclosed practical application nor made available in such a manner that its usefulness in a disclosed practical application can be realized. 
. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed concept of calculating performed using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping.
Accordingly, this claim recites an abstract idea.
A claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping. For example, the phrase “determining a ratio of A to B” is merely a textual replacement for the particular equation (ratio = A/B). Additionally, the phrase “calculating the force of the object by 
Examples of mathematical equations or formulas recited in a claim include: 
• a Arrhenius equation, Diamond v. Diehr;17 
• a formula for computing an alarm limit, Parker v. Flook;18 and 
• a mathematical formula for hedging (claim 4), Bilski v. Kappos.19 
Claim(s) 1-8, and 10 as listed and/or analyzed above is/are directed to a methods comprising steps involving one or more abstract ideas involving mathematical algorithms/procedures/relationships/correlations which have been determined by the courts as being directed to abstract ideas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 18, 2021